[Cite as State v. Martynowski, 2017-Ohio-9299.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STATE OF OHIO                                          C.A. No.     17CA011078

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
JOSEPH D. MARTYNOWSKI                                  COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        Appellant                                      CASE No.   16CR093108

                                 DECISION AND JOURNAL ENTRY

Dated: December 29, 2017



        SCHAFER, Presiding Judge.

        {¶1}    Defendant-Appellant, Joseph Martynowski, appeals from his convictions in the

Lorain County Court of Common Pleas. This Court affirms.

                                                  I.

        {¶2}    Late one evening, Martynowski’s live-in girlfriend drove herself to the emergency

room where she received treatment for a concussion, bilateral nasal fractures, and multiple

contusions. While receiving treatment, she told hospital personnel and the police that she had

been assaulted by Martynowski. The police then arrested Martynowski, who was still at home.

Upon arresting him, the police found blood on his clothes and swelling to his knuckles.

        {¶3}    A grand jury indicted Martynowski on one count of felonious assault and one

count of domestic violence. A bench trial ensued, following which the court found Martynowski

guilty on both counts. The court then merged the counts as allied offenses of similar import and

sentenced him to four years in prison on his felonious assault count.
                                                 2


       {¶4}    Martynowski now appeals and raises three assignments of error for our review.

For ease of analysis, we reorder his assignments of error.

                                                 II.

                                      Assignment of Error II

       The trial court erred by not acquitting Appellant due to insufficient evidence
       of any offense occurring on the date alleged in the indictment.

       {¶5}    In his second assignment of error, Martynowski argues that his convictions are

based on insufficient evidence. We disagree.

       {¶6}    A challenge to the sufficiency of the evidence to support a criminal conviction

presents a question of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Upon review,

“the relevant inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the

syllabus. Although this Court conducts a sufficiency review de novo, “we neither resolve

evidentiary conflicts nor assess the credibility of witnesses, as both are functions reserved for the

trier of fact.” State v. Jones, 1st Dist. Hamilton Nos. C-120570, C-120751, 2013-Ohio-4775, ¶

33.

       {¶7}    The felonious assault statute prohibits any person from “knowingly * * *

[c]aus[ing] serious physical harm to another * * *.” R.C. 2903.11(A)(1). The closely-related

domestic violence statute prohibits any person from “knowingly caus[ing] * * * physical harm to

a family or household member.” R.C. 2919.25(A). “A person acts knowingly, regardless of

purpose, when [he] is aware that [his] conduct will probably cause a certain result or will

probably be of a certain nature.” R.C. 2901.22(B).
                                                 3


       {¶8}    Martynowski argues that his convictions are based on insufficient evidence

because the State failed to set forth any admissible evidence that he assaulted his girlfriend on

December 19, 2015. Because December 19th was the only date alleged in his indictment,

Martynowski argues, the State had to prove that he engaged in criminal conduct on that day.

According to Martynowski, all of the evidence the State introduced to prove that he assaulted his

girlfriend on that day amounted to inadmissible hearsay.

       {¶9}    Martynowski’s girlfriend testified that the two began dating in 2009 and lived

together at a house in Columbia Station. One evening, the two were entertaining guests in their

barn and drinking liquor. The girlfriend testified that she was quite intoxicated when she came

back into the house to heat up a bowl of soup. She stated that, when she removed the bowl from

the microwave, she dropped it on the floor because it was too hot. Her legs then gave out on her

and she fell. According to the girlfriend, the fall caused her to smack her face on the floor, break

her nose, and cut herself on the shards from the bowl. She testified that she then drove herself to

the hospital without telling Martynowski because she was panicked and knew she needed help.

She denied that the two ever fought that evening or that Martynowski caused her injuries.

       {¶10} Deputy Adam Shaw testified that he was dispatched to the hospital on the night of

December 19, 2015, to respond to an assault complaint. He spoke with Martynowski’s girlfriend

at the hospital and testified that she “just kept stating that ‘He hit me,’ ‘He beat me,’ ‘He did it

again,’ a lot of things along [those] lines.” According to the deputy, the girlfriend specifically

identified Martynowski as her assailant. She told him that Martynowski punched her in the face

and nose several times and threw her across the room. Based on her statements and physical

appearance, Deputy Shaw and several other officers went to arrest Martynowski.
                                                  4


       {¶11} Deputy Shaw testified that he and his fellow officers knocked on Martynowski’s

door for about ten minutes before he finally opened it. He stated that Martynowski looked out

the window when they first arrived, but “backed off real fast” when he spotted them. He stated

that another deputy saw Martynowski talking on his cell phone and pacing during the ten

minutes they were waiting for him to open the door. When he finally did so, the officers arrested

him and took pictures. Deputy Shaw testified that Martynowski had blood on both of his knees

and swollen knuckles on his hand. Further, there were visible blood stains on the floors and the

dining room table. Martynowski admitted to Deputy Shaw that he had argued with his girlfriend

that evening, but claimed that she had hurt her nose falling to the floor.

       {¶12} In its case-in-chief, the State introduced photographs taken of the girlfriend at the

hospital and her treatment records. The photographs depict significant injuries to her face,

including bleeding, swelling, and bruising. They also depict bruising to her arm and hand, as

well as cuts to the back of her hand. The medical records, dated December 19, 2015, reflect that

the girlfriend repeatedly attributed her injuries to an assault, perpetrated by Martynowski earlier

that evening. The records reflect that she reported having lost consciousness before waking and

driving herself to the hospital. They further reflect that she sustained a concussion, bilateral nose

fractures, and multiple contusions.

       {¶13} Viewing the evidence in a light most favorable to the prosecution, a rational trier

of fact could have concluded that Martynowski knowingly inflicted serious physical harm on his

live-in girlfriend, thereby committing both felonious assault and domestic violence. See Jenks,

61 Ohio St. 3d 259 at paragraph two of the syllabus. The State set forth evidence that the

girlfriend drove herself to the hospital on the evening of December 19th because she had a

concussion, broken nose, significant facial swelling, and bruising. Martynowski admitted that
                                                5


she and he had argued that evening, and the police observed fresh blood at their home and

swelling to his knuckles. The State set forth evidence that the girlfriend told both hospital

personnel and Deputy Shaw that she incurred her injuries as the result of an assault perpetrated

by Martynowski. “[W]hether this testimony was properly admitted is irrelevant as * * * ‘an

appellate court must consider all of the evidence presented by the State in evaluating the

sufficiency of the evidence, even if the evidence was improperly admitted by the trial court.’”

State v. Brewer, 9th Dist. Lorain No. 14CA010608, 2016-Ohio-5366, ¶ 20, quoting State v.

Sadeghi, 9th Dist. Wayne No. 14AP0051, 2016-Ohio-744, ¶ 22. Based on all the evidence

presented, a rational trier of fact could have concluded that Martynowski assaulted his live-in

girlfriend and caused her serious physical harm. See R.C. 2903.11(A)(1) and 2919.25(A).

Accordingly, his argument that the State failed to satisfy its burden of production lacks merit.

Martynowski’s second assignment of error is overruled.

                                     Assignment of Error I

       The trial court erred by allowing the State to impeach its own witness.

       {¶14} In his first assignment of error, Martynowski argues that the trial court erred when

it allowed the State to impeach its own witness. Specifically, he argues that the court should

have excluded statements his girlfriend made to Deputy Shaw and hospital personnel. For the

following reasons, we reject his assignment of error.

       {¶15} This Court generally “‘reviews [a] trial court’s decision regarding evidentiary

matters under an abuse of discretion standard of review.’” State v. Meyerson, 9th Dist. Summit

No. 28549, 2017-Ohio-8726, ¶ 8, quoting State v. Aguirre, 9th Dist. Lorain No. 13CA010418,

2015-Ohio-922, ¶ 6. Martynowski concedes, however, that his argument is subject to plain error
                                                 6


review because he did not object when the court admitted the evidence with which he takes

issue. Plain error may be invoked only where the following three elements exist:

       First, there must be an error, i.e., a deviation from the legal rule. * * * Second, the
       error must be plain. To be “plain” within the meaning of Crim.R. 52(B), an error
       must be an “obvious” defect in the trial proceedings. * * * Third, the error must
       have affected “substantial rights” * * * [and] affected the outcome of the trial.

(Internal citations omitted.) State v. Barnes, 94 Ohio St. 3d 21, 27 (2002). Plain error “is to be

taken with the utmost caution, under exceptional circumstances, and only to prevent a manifest

miscarriage of justice.” State v. Long, 53 Ohio St. 2d 91 (1978), paragraph three of the syllabus.

       {¶16} The trial court allowed Deputy Shaw to testify that Martynowski’s girlfriend

made several statements at the hospital, naming Martynowski as her assailant and describing

how he assaulted her. Martynowski argues that the statements were inadmissible because they

were hearsay and, by offering them, the State was impeaching its own witness (i.e., his

girlfriend). Because his girlfriend testified that he did not assault her, Martynowski argues that

the court should have excluded her statements to Deputy Shaw, as well as the medical records

that documented the statements she made to hospital personnel.

       {¶17} Even assuming the trial court erred by admitting the girlfriend’s statements to

Deputy Shaw, Martynowski has not shown how the admission of those statements affected the

outcome of his trial. See Barnes at 27. The girlfriend’s medical records contain similar, if not

identical statements, and Martynowski stipulated to their admission. He, therefore, cannot now

challenge the admission of those records, and the statements contained therein were properly

before the court for consideration. See State v. Keck, 137 Ohio St. 3d 550, 2013-Ohio-5160, ¶ 14-

17; State v. Townsend, 9th Dist. Summit No. 23397, 2007-Ohio-4421, ¶ 9 (stipulations waived

later objections as to admissibility). The State presented evidence that the girlfriend sustained

serious injuries, but nonetheless drove herself to the hospital while Martynowski remained at
                                                 7


home. There was evidence that he quickly withdrew from his window when officers arrived and

paced for ten minutes before allowing them entry. There also was evidence that he had blood on

his clothing, had swelling to his knuckles, and had argued with his girlfriend that evening. Upon

review, Martynowski has not shown that the admission of his girlfriend’s statements to Deputy

Shaw affected the outcome of his trial. See Barnes at 27. Accordingly, we reject his claim of

plain error.

        {¶18} In setting forth his claim of plain error, Martynowski also argues that his trial

counsel was ineffective because he should not have stipulated to the admission of his girlfriend’s

medical records. Yet, his captioned assignment of error only pertains to the trial court’s error in

allowing the State to impeach its own witness. This Court has held that “[a]n appellant’s

captioned assignment of error ‘provides this Court with a roadmap on appeal and directs this

Court’s analysis.’” State v. Pleban, 9th Dist. Lorain No. 10CA009789, 2011-Ohio-3254, ¶ 41,

quoting State v. Marzolf, 9th Dist. Summit No. 24459, 2009-Ohio-3001, ¶ 16. This Court will

not address arguments that fall outside the scope of an appellant’s captioned assignment of error.

See Pleban at ¶ 41. Because Martynowski has not separately assigned as error that he received

ineffective assistance of counsel, this Court will not address his argument on that point. His first

assignment of error is overruled.

                                     Assignment of Error III

        The trial court erred by finding Appellant guilty against the manifest weight
        of the evidence.

        {¶19} In his third assignment of error, Martynowski argues that his convictions are

against the manifest weight of the evidence. He asserts that the State failed to meet its burden of

persuasion “[f]or the same reasons stated in the [sufficiency assignment of error] * * *.” Apart

from that blanket statement, however, he has not directly challenged any of the State’s evidence
                                                 8


as “unreliable or lacking credibility.” State v. Smith, 9th Dist. Summit No. 27877, 2016-Ohio-

7278, ¶ 16. This Court has repeatedly noted that “‘[s]ufficiency and manifest weight are two

separate, legally distinct arguments.’” State v. Carrion, 9th Dist. Summit No. 28194, 2017-

Ohio-7043, ¶ 24, quoting State v. Vicente-Colon, 9th Dist. Lorain No. 09CA009705, 2010-Ohio-

6242, ¶ 20. We will not develop a manifest weight argument on an appellant’s behalf. See

Carrion at ¶ 24. Accord State v. Haywood, 9th Dist. Summit No. 28040, 2017-Ohio-8299, ¶ 51.

Because Martynowski has not shown that this is the exceptional case where the trier of fact lost

its way in convicting him, we reject his manifest weight argument. See Sadeghi, 2016-Ohio-744,

at ¶ 32. Consequently, his third assignment of error is overruled.

                                                III.

       {¶20} Martynowski’s assignments of error are overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                9


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

STEPHEN P. HANUDEL, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and LINDSEY C. POPROCKI, Assistant Prosecuting
Attorney, for Appellee.